DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on December 14, 2020. Claims 1-20 are pending and examined herein.
Priority
2.	The examiner acknowledges priority benefits being claimed by the Applicant for U.S. Provisional Application No. 62/947,447 filed on December 12, 2019.
Claim Rejections - 35 USC § 112
 CLAIM INTERPRETATION 
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
	(A) the claim limitation uses the term “means” or “step” or a term used as a 	substitute for “means” that is a generic placeholder (also called a nonce term or a 	non-structural term having no specific structural meaning) for performing the 	claimed function; 

	(C) the term “means” or “step” or the generic placeholder is not modified by 	sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-10 are a system; claims 13-16 are a method; and claim 17-20 are a system. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 13, and 16 (taking recitation of claim 13 as representative as claims Y and Z recite substantially similar subject matter) is as follows: (a) tracking a product at a retail location; monitoring a consumer at the retail location; managing product interaction [...] of the retail location; managing product interaction at [...] of the retail location; generating attributable interest. 
	Further, dependent claims 14-16, and 18-20 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below [i.e. under prong one the Examiner considered claim recitation other than the additional elements (are expressly noted below) to be abstract recitation]. For instance they recite, 
- per claim 14, further recite comprising enriching consumer experience ... of the retail location.  
- per claim 15, further recite comprising providing the product to the consumer.  

- per claim 18, further recite  enriching consumer experience ... of the retail location.  
- per claim 19, , further recite providing the product to the consumer.  
- per claim 20, further recite finalizing the transaction.  
	Further, abstract recitation per independent claim 1 and corresponding dependent claims 2-9 is as follows:
... advertisement exposure ...; a localized statistical exposure ...; an exposure attribution ... coupled to ... advertisement exposure ... and the localized statistical exposure ...; a product interaction ....; a purchase attribution ...; a product interaction attribution ... coupled to the product interaction ... and the purchase attribution ...; a consumer profile ...; a consumer network interface engine coupled to the consumer profile ...; an owner/influencer attribution engine coupled to the consumer profile ....  
- per claim 2, further recite comprising a shopping center attribution ....  
- per claim 3, further recite comprising a store attribution ....  
- per claim 4, further recite comprising a market within a store attribution ....  
- per claim 5, further recite comprising an influencer ....  
- per claim 6, further recite comprising a potential consumer persona ....  
- per claim 7, further recite comprising a ... interaction ....  
- per claim 8, further recite comprising an ... interaction ....  
- per claim 9, further recite comprising a consumer ....  
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of based on gathered user data ascertaining attributable interest a consumer has in a product such certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
claims 1-20 at least are as follows: an exposure attribution engine coupled to the remote advertisement exposure datastore and the localized statistical exposure datastore; a product interaction attribution engine coupled to the product interaction datastore and the purchase attribution datastore; a consumer network interface engine coupled to the consumer profile datastore; an owner/influencer attribution engine coupled to the consumer profile datastore (per claim 1); datastores (per claims 2-8); a consumer network coupled to the consumer network interface engine (per claim 9); an adaptive fitting room (per claim 10); wherein the adaptive fitting room includes a mirror, a sensor, an interactive display, a projector, a projector screen, a light, and a speaker (per claim 11); wherein the adaptive fitting room, in operation, includes a product tag and a product (per claim 12); [...] at a physical display [...] and [...] an electronic kiosk [...] (per claim 13); various means for tracking, monitoring, managing, generating, enriching, providing, and finalizing; [...] at a physical display [...]; and [...] an electronic kiosk [...] (per claims 17-20). Remaining claims, namely 14-16,  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing devices (claims 1-9) or digitized or operating electronically (claims 10-12). The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2, 5-6, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of attributing consumer sale or Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent), for instance see claims 14 and 18. The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of based on gathered user data ascertaining attributable interest a consumer has in a product such that custom content can be provided e.g. recommendation or advertisements which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of based on gathered user data ascertaining attributable interest a consumer has in a product such that custom content can be provided e.g. recommendation or advertisements which is certain methods of organizing human activity implemented using mathematical concepts - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and/or transmitted over a network]; 
	(ii) Bayraktar and E. Yilmaz, "Implementation of RFID Technology for the Differentiation of Loyalty Programs," 2007 1st Annual RFID Eurasia, 2007, pp. 1-6, doi: 10.1109/RFIDEURASIA.2007.4368117 [similarly here user and/or object as are tracked using tags e.g. RFID to populate one or more datastores]; 
	(iii) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here data is stored in numerous datastores and retrieved]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here as a post solution promotions are communicated or displayed to user on an interface].

significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-9 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hurewitz (Pub. No.: US 2014/0365334).
As per claim 1, Hurewitz discloses a system comprising: a remote advertisement exposure datastore; a localized statistical exposure datastore; an exposure attribution engine coupled to the remote advertisement exposure datastore and the localized statistical exposure datastore (see Figs. 1, 2, 8, and their associated disclosure; [0048]-[0049]; [0088]); a product interaction datastore; a purchase attribution datastore; a product interaction attribution engine coupled to the product interaction datastore and the purchase attribution datastore (see Figs. 1, 2, 8, and their associated disclosure; [0048]-[0049]; [0060]-[0062]; [0088]); a consumer profile datastore; a consumer network interface engine coupled to the consumer profile datastore (see [0036]; [0039]- [0040]; [0062]; [0078]; [0083]- [0086]); an owner/influencer attribution engine coupled to the consumer profile datastore (see [0040]; [0048]).  
As per claim 2, Hurewitz discloses the claim limitations of claim 1. Hurewitz discloses comprising a shopping center attribution datastore (see Fig. 1; [0026]; [0048]; Examiner’s note: under broadest reasonable interpretation, as applied to numerous datastores claimed herein, in 
As per claim 3, Hurewitz discloses the claim limitations of claim 1. Hurewitz discloses comprising a store attribution datastore (see [0033]; [0048]).  
As per claim 4, Hurewitz discloses the claim limitations of claim 1. Hurewitz discloses comprising a market within a store attribution datastore (see Fig. 1; [0026]; [0048]).  
As per claim 5, Hurewitz discloses the claim limitations of claim 1. Hurewitz discloses comprising an influencer datastore (see [0040]; [0048]).  
As per claim 6, Hurewitz discloses the claim limitations of claim 1. Hurewitz discloses comprising a potential consumer persona datastore (see [0048]; [0078]).  
As per claim 7, Hurewitz discloses the claim limitations of claim 1. Hurewitz discloses comprising a physical display interaction datastore (see [0033]; [0048]).  
As per claim 8, Hurewitz discloses the claim limitations of claim 1. Hurewitz discloses comprising an electronic kiosk interaction datastore (see [0033]; [0048]).  
As per claim 9, Hurewitz discloses the claim limitations of claim 1. Hurewitz discloses comprising a consumer network coupled to the consumer network interface engine (see [0040]; [0048]).  
As per claims 13 and 17, Hurewitz discloses
- per claim 13 Hurewitz discloses a method comprising (see Fig. 7 and its associated disclosure; [0078]): 
- per claim 17 Hurewitz discloses a system comprising (see Figs. 1, 2, and their associated disclosure): 
claims 13 and 17: Hurewitz discloses tracking a product at a retail location (see [0029]; [0053]); monitoring a consumer at the retail location (see [0029]; [0053]); managing product interaction at a physical display of the retail location (see [0029]); managing product interaction at an electronic kiosk of the retail location (see [0035]); generating attributable interest (see [0026]; [0060]-[0062]).  
As per claims 14 and 18, Hurewitz discloses the claim limitations of claims 13 and 17 respectively. Hurewitz discloses comprising enriching consumer experience at the electronic kiosk of the retail location (see [0031]; [0057]-[0062]).  
As per claims 15 and 19, Hurewitz discloses the claim limitations of claims 13 and 17 respectively. Hurewitz discloses providing the product to the consumer (see [0037]; [0054]).  
As per claims 16 and 20, , Hurewitz discloses the claim limitations of claims 13 and 17 respectively. Hurewitz discloses comprising finalizing the transaction (see [0037]; [0054]).  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hurewitz, in view of Cypher et al. (Pub. No.: US 2018/0246979) referred to hereinafter as Cypher.
As per claim 10, Hurewitz discloses the claim limitations of claim 1. Hurewitz suggests, see, Fig. 1 and its associated disclosure, however Hurewitz expressly does not teach comprising an adaptive fitting room. Cypher teaches comprising an adaptive fitting room (see Fig. 7, 8, 12. and their associated disclosure; [0081]-[0084]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Hurewitz’s foregoing suggestion in view of Cypher’s teachings with motivation to allow user to try on and evaluate a certain types of product such as garment in a retail environment comprising an adaptive fitting room which includes particular components, see at least Cypher [0081]-[0084].
7.	Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hurewitz, in view of Cypher, in view of referred to hereinafter as Hurewitz II.
As per claim 11, Hurewitz in view of Cypher teaches the claim limitations of claim 10. Hurewitz suggests, see, Fig. 1 and its associated disclosure, however Hurewitz expressly does not teach wherein the adaptive fitting room includes a mirror, a sensor, an interactive display, […], a light, and […]. Cypher teaches wherein the adaptive fitting room includes a mirror, a sensor, an interactive display, […], a light, and […] (see Fig. 7, 8, 12, and their associated disclosure; [0081]-[0084]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Hurewitz’s foregoing suggestion in view of Cypher’s teachings with 
Hurewitz suggests, see Fig. 1 and its associated disclosure, and Cypher suggests, see Figs. 7, 8, 12, and their associated disclosures, nevertheless in view of compact prosecution Hurewitz in view of Cypher expressly does not teach […] a projector, a projector screen, […], and a speaker. Hurewitz II teaches […] a projector, a projector screen, […], and a speaker (see Figs. 1, 2, 8, and their associated disclosure; [0026]; [0034]). 
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Hurewitz in view of Cypher’s foregoing suggestion in view of Hurewitz II’s teachings with motivation to allow user to evaluate product on a larger screen via a projector and a projector screen, see at least Cypher II [0026], and allow the user to be informed via a speaker, see at least Horowitz [0034], which would result in an enhanced user experience.
As per claim 12, Hurewitz in view of Cypher teaches the claim limitations of claim 10. Hurewitz suggests, see, Fig. 1 and its associated disclosure, however Hurewitz expressly does not teach wherein the adaptive fitting room, in operation, includes a product tag and a product. Cypher teaches wherein the adaptive fitting room, in operation, includes a product tag and a product (see [0091]; [0094]-[0095]; [0122]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Hurewitz’s foregoing suggestion in view of Cypher’s teachings with motivation to allow user to try on and evaluate a certain types of product such as garment, which would allow the system to ascertain user interest in the tracked product, see at least Cypher [0094]-[0095].
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:
	0. 	Pub. No.: US 2015/0379547 see Abstract "A method and apparatus for incentivizing a person to make a targeted purchase receives online data related to a person's online interaction with a company, and responsively processes the online data to determine behavior data. After determining that the person is within a physical store related to the company, the method and apparatus track the person's movement within the physical store and determine an incentive for making a purchase of a product or service within the store. The incentive is determined as a function of at least the person's position within the physical store and the behavior data. The method and apparatus then forwards an incentive message, having indicia relating to the incentive, to the person when the person is in the store"
	i.	Pub. No.: US 2002/0038267 see [0019]; [0098]-[0099] - which is about using RFID in retail operations for inventory management, assisting customers, and analyzing returns of products associated with vendor/manufacturer to seek recompense.
	ii. 	Patent No.: US 10,878486 see col 18 lines 43-55 note "Although some embodiments disclosed herein describe inventory items as being scanned by a user device, such as a user device scanning a barcode, QR code, and/or the like, in some embodiments, tracking of inventory items may be even more automated than that. For example, inventory items may comprise an RFID or other type of wireless tag or device that enables the inventory item to be automatically tracked or detected by the system when that inventory item moves to different locations in the retail establishment. For example, if a user requests to try on a particular shirt, the system may generate a pull request that instructs a stockroom employee to move that shirt from the stockroom to the dressing room."; and 
	iii. 	Pub. No.: US 20160267552A1 see Abstract note "A system or method is provided to detect and check-in a user at a merchant's store. The system may retrieve the user's preferences and may customize advertisements and/or promotions based on the user's preferences. The customized advertisements may then be presented or displayed to the user as the user browses or shops in the merchant's store. In particular, the customized advertisements may be selected or generated based on the user's transaction history, browsing history, purchase history, pre-defined preferences, and the like. In an embodiment, the system may detect and check-in multiple users at a merchant's location. The system may select or generate advertisements based on multiple users who are visiting the merchant."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/DIPEN M PATEL/Examiner, Art Unit 3688